 In the Matter of WILSON & CO., INC.andUNITED PACIKIN6 HOUSEWORKERS OF AMERICA P. W. O. C. LOCAL 200, CIOCase No.R-4.923.-lecided March 19, 119.0Jurisdiction:meat packing industryInvestigation and Certification of -Representatives:existence of question : fail-ure to answer union's request for recognition ; alleged contract which expiredprior to the issuance of the decision,heldno bar ; election necessary.Unit Appropriate for Collective Bargaining:determination of singleor separateunits held dependent upon results of election among (1) teamsters, chauf-feurs, and drivers ; (2) ' remaining employees.Mr. Richard C. Winkler,of Chicago,Ill., for the Company..Mr. Charles J. Katz,of Los Angeles, Calif.,for the P. W. O. C.Mr. John C.Stevenson,of Los Angeles,Calif., for the Amalgam-ated and the Drivers.Mr. S. ArlonLewis, Jr.,ofLos Angeles,Calif., for the Committee.Miss Viola James,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Packing House Workers ofAmerica P. W. O. C. Local 200, affiliated with the Congress of Indus-trialOrganizations, herein called the P. W. O. C., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Wilson & Co., Inc., Los Angeles, California, hereincalled the Company, the National Labor Relations Board, providedfor an appropriate hearing upon due notice before George H.O'Brien, Trial Examiner.Said hearing was held at Los Angeles,California, on February 15 and 16, 1943.The Company, the P. W.O. C., Butchers Union Local No. 563, Amalgamated Meat Cutters &Butcher Workmen of North America, and Meat & Provision DriversUnion, "Local No. 626, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers, both affiliated ,with theAmerican Federation of Labor, herein called the Amalgamated and48 N. L. `R. B., No. 39.287 288DECISIONSOF NATIONALLABOR RELATIONS^ BOARDthe Drivers, respectively, and Wilson Employe's Representative Com-mittee, herein called the Committee, appeared and participated.Allparties were afforded full opportunity' to' be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The-Trial Examiner's rulings are free from prejudicial errorand are hereby affirmed.On February 24, 1943, the P. W. O. C.filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF. FACTN'I.THE BUSINESS OF THECOMPANY"Wilson & Co., Inc., a Delaware corporation, operates a packmgnousein Los Angeles, California.During the fiscal year ending October1942, livestock in excess of 10,000,000 pounds -was purchased for theLos Angeles plant, approximately 80 percent 'of which came frompoints outside the State of California.During the same year, finished-meat products in excess of, 2,000,000 pounds were produced at the'Los Angeles plant, approximately.5 percent of which was shipped to.points outside the State of California.We find that the Company isengaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDUnited Packing House Workers of America P. W. O. C. Local 200,affiliatedwith the Congress of Industrial Organizations, ButchersUnion Local No. '563, Amalgamated Meat Cutters & Butcher Work-men of North America, and Meat & Provision Drivers Union, LocalNo. 626, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers, both affiliated', with the American Federationof Labor, "and Wilson Employe's Representative Committee are labororganizations, each admitting to membership employees of the'Company.III. THE QUESTION CONCERNING REPRESENTATIONOn October 29, 1942, and January 2, 1943, the P. W. O. C. requestedrecognition as the bargainiiig agent for the employees of the Companyat its Los Angeles plant. The Company did not reply to these requests.On October 5 and 6, 1942, the Company and the Drivers allegedlyentered into a written contract 1 covering the employees in the trans-portation unit of 'the plant.As the contract expired March 1, 1943,we find that it is not a bar to an election among the.truck drivers.The contract was not signed by either party. WILSON & CO., INC.289Each of the labor organizations submitted evidence that it representsa substantial number of employees in the alleged appropriate unit.'We find that a question affecting commerce has arisen concerning,the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe P. W. O. C. seeks a plant-wide unit consisting of all productionand maintenance employees, including plant clericals, and teamsters,chauffeurs, and truck drivers (further described as local drivers,country drivers, extra drivers, and night spotter drivers), and exclud-ing office' employees, sales employees, watchmen, the matron, all, fore-men, and all employees above the grade of foreman. The Amalga-mated, the Drivers, the Committee, and the Company agree with thisdescription of the unit, except that they would exclude the teamsters,chauffeurs, and truck drivers, herein called the truck drivers.The Committee has been the sole bargaining'agency since 1936 forall the employees of the Company, including the truck drivers, untilthe October 1942 agreement between the Company and the Drivers.The P. W. O. C. relies on this bargaining history, a Company policyof advancing plant employees to truck drivers, and the P. W. O. C.'smembership among the truck drivers as indicative of the appropriate-ness of the broad unit.Although the Drivers' contract is not a barto an election among the truck drivers, the Drivers contends that itscontract, as well as other contracts with- packinghouses similar to thatof the Company covering drivers only, indicates the appropriatenessof establishing the truck drivers as a separate unit.The truck driversare under the same general supervision as the production and main-2A Field Examiner for the Board reported that the P W. O. C submitted 460 authori-zation cards, 268 dated in 1943, 183 in 1942, and 9 prior to 1942, and all bearing appar-ently genuine original signaturesThe P W O. C also submitted a petition dated inJanuaty 1943 beating 18 signatures,all app.uently genuine and original;14 of the 18names were duplicates of names on the authomization cardsOf the 464 unduplicatednames,304 were listed on the Company's pay roll of January 30, 1943, in the unit urgedby the P W 0 C Ot these 304 names, 282'leie in the unit requested by the Amalga-mated and 22 in the unit requested by the DiiversThe pay roll listed 758 employees inthe unit requested by the P W 0 C : of these 43 were listed as truck diversThe Amalgamated submitted to the Field Examiner 108 authorizations and applications,102 dated in 1943 and 6 dated 1941,all bearing apparently genuine original signatures.Of these 55 weie listed on the pay roll of January 30, 1943, in the unit requested by theAmalgamated, 27 duplicated the names appealing on the cards submitted by the P W O. C.The Drivers submitted to the Field Examiner a petition dated January 11, 1943, bearing26 signatures,all apparently genuine and original,and a notarized statement containinga list of 30 truck drivers alleged to be members of the DriversThe 26 names on thepetition were duplicated on the notarized statementOf these names,25 iaere listed onthe pay roll of January 30, 1943, 10 were duplicates of names submitted by the P W. 0 CThe Committee submitted to the Trial Examiner 185 authorization cards,'123 dated inJanuary 1943 and 62 dated in 1942, all beating apparently genuine original signatures;of these 133 are the naives of persons listed on the pay roll of January 30, 1943, in theunit alleged appropriate by the PW 0 C. None of these names were listed on the payroll as truck drivers. `290DECISION'S OF NATIONAL LABOR RELATIONS BOARDtenance employees.It is also apparent that the Company's policy inthe past has been to promote employees within the plant to truck`drivers.We'find that the truck drivers may properly constitute a separatebargaining unit or be merged with the other employees of the Com-pany as part of a larger unit.We shall 'direct that separate electionsbe held (1) among the truck drivers, described below, to determinewhether they desire to be represented by the P. W. O. C. or by theDrivers for the-purposes of collective bargaining, or by neither,:and(2) among the remainder,of the Company's production and mainte-nance employees, with' the inclusions and exclusions noted below, todetermine whether,they desire to be represented by the P. W. O. C., orby the Amalgamated, or by the Committee, or by none.Upon theresults of these elections will depend the appropriate unit or units.If the majority in each group selects the P. W. O. C., they will togetherconstitute a single appropriate unit. If the majority in either groupselects an organization other than the P. W. O. C., they will constitute,separate appropriate units.We shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the groups ofemployees indicated in the Direction of Elections who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections, subject to the limitations and additions setforth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National -Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEb that, as part of the investigation to ascertain repre-'centatives for the purposes of collective bargaining with 'Wilson &,Co., Inc.,Los Angeles, California, elections by secret ballot shall'be conducted as early as possible, but not later than thirty (30),days from the date of this Direction, under the direction and super-vision of 'the Regional Director for the Twenty-first Region, acting,in this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the, following groups of employees at the Company's LosAngeles plant who were employed during the pay-roll period immedi-ately preceding. the date of this Direction, including employees who'did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in the'armed'fbrces of the United States who present' themselves in person WILSON&CO., INC.291at the polls,but excluding those who have since quit or been dis-chargedfor cause:1.All production and maintenance employees, including plantclericals, but excluding teamsters,chauffeurs,and truck drivers (fur-'ther described as local drivers, country drivers, extra drivers, andnight "spotter drivers), office employees, sales employees, watchmen,the matron, all foremen, and all employees above the grade of fore-man, to determine whether they desire to be represented by UnitedPacking House Workers of America P. W. O. C. Local 200, affiliatedwith the Congress of Industrial Organizations, or by Butchers Union"Local No. 563, Amalgamated Meat Cutters & Butcher Workmen ofNorth Am'eric'a, affiliated with the American Federation of Labor,or by Wilson Employe's Representative, Committee, for the purposesof collective bargaining,or by none; and2.Among all teamsters, chauffeurs, and drivers (further describedas local drivers, country drivers, extra drivers, and night spotterdrivers),but excluding all foremen and all employees above the gradeof foreman,to determine whether they desire to be represented byUnited Packing House Workers of America P. W. O. C. Local 200,affiliated with the Congress of Industrial Organizations, or by Meat& Provision Drivers Union, Local No. 626, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers, affiliated withthe American Federation of Labor, for the purposes of collective bar-gaining, or by neither.M. JOHN M. HOUSTON took no., part in the consideration of theabove Decision and Direction of Election.521247-43-vol 48-20